Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-10, 15-16, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al (WO8503056A1 published 07/18/1985; hereinafter Andrews).
Regarding claim 1, Andrews teaches a reagent pack (100; 200) with (a multifunctional container – Fig. 13) integrated waste reservoir  (a multifunctional container with a flexible inner insert 52 placed inside of a rigid outer container 51 – Fig. 13) to be used in a sample analyzer (the limitation “to be used in a sample analyzer” is interpreted as intended use recitation and is therefore deemed unclaimed), the sample analyzer comprising a liquid management system with at least one reagent inlet and a waste outlet (the multifunctional container is capable of connecting to a liquid management system of a sample analyzer – Fig. 13), said liquid management system forming an integral part of the sample analyzer (the limitations “liquid management system” and “sample analyzer” are interpreted as intended use recitations and are therefore deemed unclaimed), said reagent pack comprising: 
a first reservoir (a rigid outer container 51 – Fig. 13) having a continuous rigid wall that defines a constant inner space (the rigid outer container 51 a constant inner space – Fig. 13), said inner space 
an air-tight second reservoir (a single flexible insert 52 – Fig. 13) having a continuous flexible wall that defines a variable inner space (the single flexible insert 52 has variable volume – Fig. 13), wherein one or more second openings are formed in said flexible wall (the single flexible insert 52 has an opening for a pipe 54 – Fig. 13) and wherein the second reservoir is arranged within the inner space of the first reservoir (the single flexible insert 52 fits into the  rigid outer container 51 – Fig. 13) and stores fluid reagent when the reagent pack has been assembled (the single flexible insert 52 is capable of holding fluids – Figs. 12 and 13); 
a closure element (cap 58 – Fig. 13) arranged in and completely filling the first opening of the first reservoir when the reagent pack has been assembled (cap 58 closes the opening of the rigid outer container 51 – Fig. 13), said closure element comprising:
a first fluid passage (a pipe 57 extends through the cap 58 – Fig. 13) configured to fluidly connect the inner space of the first reservoir (pipe 57 connects the inner space of the outer rigid container 51 to the outside – Fig. 13), as the waste reservoir, with the waste outlet of said liquid management system so as to receive waste liquid in said first reservoir from said waste outlet (pipe 57 is capable of connecting to a liquid management system and sending waste liquid into the rigid outer container 51 – Fig. 13), and 
one or more second fluid passages (a pipe 54 extends through the cap 58 – Fig. 13) configured to fluidly connect the one or more second openings of said second reservoir (pipe 57 connects the inner space of the flexible insert 52 to the outside – Fig. 13) with respective reagent inlets of said liquid management system so as to supply the fluid reagent to said reagent inlets from said second reservoir (pipe 54 is capable of connecting to a liquid management system and sending waste liquid into the flexible insert 52 – Fig. 13), 

Although Andrews (Fig. 13)  an air passage on the outer container 51, Andrews (Fig. 12) teaches wherein the inner space of the first reservoir further comprises an air passage formed in said rigid wall (rigid outer container 41 has an opening covered by cap 46 – Fig. 12), the inner space of said first reservoir being in gaseous communication with ambient environment through said air passage (rigid outer container 41 is capable of communicating with ambient environment by removing the cap 46 – Fig. 12) so as to continuously maintain a controlled gas pressure within said inner space of the first reservoir (rigid outer container 41 is capable of communicating with ambient environment and maintaining a ambient pressure when cap 12 is removed – Fig. 12) while receiving said waste liquid from the sample. It would be advantageous to include an opening sealed by cap 46 on the rigid outer container 51, because it would allow waste water to be poured out of the rigid container 51 without opening the cap 58 to the flexible inner container 42.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Andrews Fig. 13, with the passage, taught by Andrews (Fig. 12) to gain the above advantage. One of ordinary skill would have expected that this modification could have been 
Andrews, as modified by Andrews, teach a buffer fluid arranged in the constant inner space between the rigid wall of said first reservoir and the flexible wall of said second reservoir (a pipe 57 for feeding the other material to be stored into the rigid container 51 – Fig. 13)  (rigid outer container 41 is in direct contact with one of the stored substances and is filled and emptied through the opening 46 – page 9 lines 16-17) so as to lubricate the rigid wall and the flexible wall to facilitate sliding of the flexible wall on the rigid wall (fresh water would be stored in the flexible bag 42 and waste water in the 20 container 41 – pg. 9 lines 14-20) (the collected waste water is capable of lubricating the rigid wall and the flexible wall to facilitate sliding of the flexible wall on the rigid wall) to facilitate at least a first filling of the second reservoir after placement within the first reservoir (it is well known in the art that the coefficients of friction of wetted non-absorptive surfaces are lower than those of dry non-absorptive surfaces).
Regarding claim 2, Andrews (Fig. 13), as modified by Andrews (Fig. 12), teaches the reagent pack according to claim 1, further comprising: 
a cap configured to be removably attached to the first reservoir to close the first opening (cap 58 is removable and closes the opening of the rigid outer container 51 – Fig. 13 and page 9 line 30 –page 10 line 2); and 
Although Andrews (Figs. 12-13) does not teach a sealing unit (60), Andrews (Fig. 11) teach a sealing unit (cap 69 covering an inlet of the cap – Fig. 11) configured to engage the closure element to seal the one or more second fluid passages (cap 69 covers the inlet of tube 62 on cap 65 – Fig. 11). Andrew also teaches that it would be advantageous to use the cap 69 to thus eliminating contamination of the fresh water.

Regarding claim 5, Andrews (Fig. 13), as modified by Andrews (Fig. 12), teaches the reagent pack according to claim 1, wherein the flexible inserts (flexible inserts 42 and 51 – Figs. 12-13) are capable of occupying, when full, substantially the entire volume of the interior of the rigid container (pg. 3 line 33). Andrews also teach that the inner containers are capable of occupying very little volume when they are empty (water bag 63 – Fig. 11) (a simultaneous substantially reciprocal change in the volume of an interstitial space defined by the rigid wall of the first reservoir and the flexible wall of the second reservoir).
Regarding claim 6, Andrews (Fig. 13), as modified by Andrews (Fig. 12), the reagent pack according claim 1, wherein said second reservoir has a folded cross-sectional area when the second reservoir is folded back to itself in parallel to a longitudinal axis of said second reservoir through several consecutive folds (the flexible insert is flexible and is inherently capable of being folded multiple times – page 11 lines 11-14), the size of the first opening of the first reservoir is larger than the folded cross-sectional area of the second reservoir (Andrews inherently teaches that the folded inserts must be smaller than the opening on the rigid container to be fitted into the rigid container – Figs. 12-13). 
Regarding claim 7
Regarding claim 8, Andrews (Fig. 13), as modified by Andrews (Fig. 12), teaches the reagent pack according to claim 1, wherein said second reservoir (flexible inserts 42, 52 – Figs.  12-13) comprises two or more compartments defining inner spaces separated from one another (flexible inserts 42, 52 are separate containers – Figs.  12-13), individual one of the two or more compartments provided with a single opening (each flexible inserts 42, 52 has a separate opening via pipes 44 and 54 respectively – Figs.  12-13), said openings correspond to the second openings of said second reservoir (each flexible inserts 42, 52 has a separate opening via pipes 44 and 54 respectively – Figs.  12-13), and wherein each of the single openings is in fluid communication with a respective fluid passage formed in the closure element (Andrews (Fig. 13), as modified by Andrews (Fig. 12), teaches pipes 44, 54, and 57 are formed in the cap 55 – Figs. 12-13) 
Regarding claim 9, Andrews (Fig. 13), as modified by Andrews (Fig. 12), teaches the reagent pack according to claim 8, wherein said compartments of the second reservoir (multiple flexible inserts inside the rigid outer container – Figs. 10-11) are provided in the form of separate reservoirs (multiple flexible inserts are separate containers – Figs. 10-11) that are joined together (multiple flexible inserts are joined together at the cap of the rigid outer container – Fig. 10) 
Although Andrews (Figs. 12-13) does not teaches separate reservoirs with at least a portion of a wall forming each compartment connected to a portion of a wall forming another compartment, Andrews (Figs. 1-3) teaches the separate reservoirs (compartments 7 and 8 – Figs. 1-3) with at least a portion of a wall forming each compartment (internal flexible membrane 6 – Figs. 1-3) connected to a portion of a wall forming another compartment (internal flexible membrane 6 forms compartments 7 and 8 and is connected to both compartments – Figs. 1-3). It would be advantageous to use an internal flexible membrane 6 in a bag to from multiple compartments in order to utilize the most space possible in the rigid outer container. 

Regarding claim 10, Andrews (Fig. 13), as modified by Andrews (Fig. 12), teaches the reagent pack according to claim 8, wherein the flexible wall of the second reservoir (flexible inserts 42, 52 – Figs.  12-13) is configured to allow said compartments of the second reservoir to be folded together (flexible inserts are inherently capable of being folded – page 11 lines 11-14) and inserted together through the first opening of the first reservoir to be positioned within the inner space of the first reservoir (these separate inner compartments would have to be inserted through the existing openings and held by specially constructed or converted caps - page 8 lines 4-7).
Regarding claim 15, Andrews (Fig. 13), as modified by Andrews (Fig. 12), teaches the reagent pack according to claim 1, wherein an outer reservoir (first reservoir) is shaped as a rectangular box-shaped reservoir or a bottle-shaped reservoir (Fig. 10, Fig. 12, and Fig. 13). 
Regarding claim 16, Andrews (Fig. 13), as modified by Andrews (Fig. 12), teaches the reagent pack according to claim 1, (the multifunctional container – Figs. 12 and 13; see claim 1 rejection above) has an air passage at the top of the rigid container. 
Regarding claim 22, Andrews (Fig. 13), as modified by Andrews (Fig. 12), teaches the reagent pack according to claim 1, wherein the one or more second openings extend from an upper portion of the second reservoir (pipe 54 – Fig. 13) such that, as waste liquid enters the first reservoir, (one compartment to expand into the space occupied by the other as it simultaneously contracts during the respective introduction – page 3 lines 8-9) the fluid reagent of the second reservoir is forced upward and 
Regarding claim 24, Andrews (Fig. 13), as modified by Andrews (Fig. 12), teach the reagent pack according to claim 1, wherein the closure element (cap 58 – Fig. 13) is adapted such that connection of the closure element to the portion of the liquid management system (cap 58 is capable of being connected to a liquid management system – Fig. 13) (“such that connection of the closure element to the portion of the liquid management system” is interpreted as intended use recitation; therefore, the limitation “the liquid management system” is deemed unclaimed) simultaneously connects the inner space of the first reservoir with the waste outlet of the liquid management system and the second reservoir to the inlets of the liquid management system (cap 58 has pipes 54 and 57 that are capable of being simultaneously connected to an inlet and outlet, respectively, of a liquid management system – Fig. 13) (Andrew teaches the caps can have screw connectors 12 capable of connecting to a pump – page 7 line 1 and Fig. 6).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews, as applied to claim 1 above, and further in view of Masuda (US20060076362A1 published 04/13/2006).
Regarding claim 3, Andrews teaches the multifunctional container of claim 1. 
However, Andrews does not teach a gas pressure adjusting means arranged in the air passage to adjust/set the pressure within the inner space of the first reservoir by releasing air from the inner space to the ambient environment. 
Masuda teaches a gas pressure adjusting means arranged in the air passage to adjust/set the pressure within the inner space of the first reservoir by releasing air from the inner space to the ambient environment (valve member 40 is capable of allowing fluids in or out of the container; therefore it is capable of changing the pressure in the container – paragraph 53 and Fig. 5). It would be advantageous to have the ability to control the flow of fluids out of the interstitial space.

Regarding claim 4, Andrews, modified by Masuda, teaches the reagent pack according to claim 3, wherein said gas pressure adjusting means is chosen from the group consisting of check valves, pressure limiting valves, automated air-release valves and manually operated valves (valve member 40 is a manually operated check valve – Masuda Figs. 1, 3b, and 5).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 1 above in view of Malin et al (US Pat No. 6,468,732 B1 published 10/22/2002; hereinafter Malin)
Regarding claim 11, Andrews teaches the reagent pack according to claim 1. 
However, Andrews does not teach that the fluid reagent is chosen, as desired, from the group consisting of isotonic diluents, differential and selective lysers, stoppers, RNA paints, detergent and cleaner liquids.
Malin teaches that the fluid reagent is chosen, as desired, from the group consisting of isotonic diluents, differential and selective lysers, stoppers, RNA paints, detergent and cleaner liquids (reagents contain the fixative glutaraldehyde as well as a detergent – column 3 lines 39-40). It would be advantageous to use a detergent in the container to facilitate washing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container, as taught by Andrews, by adding a detergent, taught by Malin, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Andrews and Malin both reach flexible containers.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 1 above in view of Kureshy et al (US20050170356A1 published 08/04/2005; hereinafter Kureshy).
Regarding claim 12, Andrews does not teach a closure element further comprises an electronic unit adapted to store and to offer for read-out and modification reagent pack related data or an electronic unit comprises a power source and a read/write memory unit and is adapted to establish and maintain a data communication connection at least in a non-stationary manner. 
However, Kureshy (paragraph 29) teaches a read-write memory chip that will provide to the analytic device multi-reagent pack specific information, reagent-specific information, and test-specific information. Kureshy (paragraph 8) teaches that the read-write memory chip (120) provides and receives data from an analytic device and the data are modified by the analytic device over the course of multiple test procedures. Kureshy (paragraph 21 and 29) also teaches that the read-write memory chip (120) can be coupled to a CPU and power supply. The read-write memory chips is advantageous because it allows the analytic device direct access to reagent and testing data without the need of an operator, reducing the probability of operator error. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multifunctional container, as taught by Andrews (Fig. 13) and as modified by Andrews (Fig. 12), with the read-write memory chip taught by Kureshy, to provide the above advantage of a read-write memory chip for storing reagent and testing data. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success, since Andrews and Kureshy both teach reagent packs for analytical machines.
Regarding claim 13, Andrews, modified by Kureshy, the reagent pack according to claim 12, wherein said electronic unit comprises a power source (coupled to a CPU and/or power supply – Kureshy paragraph 21) and a read/write memory unit (read-write memory chip 120 – Kureshy paragraph .
Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 1 above, and further in view of Zumbrum et al (US Pat No. 8,505,396 B2 published 08/13/2013; hereinafter Zumbrum).
Regarding claim 14, Andrews teaches the reagent pack according to claim 1.
Although Andrews (Figs. 12-13) does not teach a sealing unit (60), Andrews (Fig. 11) teach a sealing unit (cap 69 covering an inlet of the cap – Fig. 11) configured to engage the closure element to seal the one or more second fluid passages (cap 69 covers the inlet of tube 62 on cap 65 – Fig. 11). Andrew also teaches that it would be advantageous to use the cap 69 to thus eliminating contamination of the fresh water.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Andrews (Figs. 12-13), with the cap, taught by Andrews (Fig. 11) to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Andrews teaches multiple embodiments of the same invention. 
However, Andrew does not teach sealing unit configured to be inserted into passages formed in the closure element so as to provide air-tight closure of at least fluid passages of said closure element, said sealing unit made of rubber, PFTE, or vulcanized silicone. 
Zumbrum (column 3 line 15) teaches a fluid transfer device wherein a plug 59 that may be partially disposed inside the proximal end of a tube or passage. Zumbrum (column 6 line 44) also teaches that the plug may be constructed from platinum-cured silicone (it is noted that platinum silicone is read on vulcanized silicone because vulcanization is a broad group of processes of hardening rubbers by chemically producing crosslinks between polymer chains (see “Chapter 7 - Vulcanization.” The Silicone, 2015). It is advantageous to have a plug inside in the tube or passage because it is less likely to be displaced during transport. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cap 69 on the multifunctional container, as taught by Andrews, with the plug taught by Zumbrum, to provide the above advantage of a plug located inside the tube or passage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success, since Andrews and Zumbrum both teach sealed tubes connected to bags for holding liquids. 
Regarding claim 23, Andrews teaches the reagent pack according to claim 2, 
However, Andrews does not teach wherein the sealing unit comprises one or more plugs configured to be inserted into respective second fluid passages of the closure element to seal the one or more second fluid passages. 
Zumbrum teaches a fluid transfer device wherein the sealing unit comprises one or more plugs (plug 59 – Fig. 3) configured to be inserted into respective second fluid passages (plug 59 is attached to the proximal end of the hollow shaft 81 of a tank mount 121 – Fig. 3) of the closure element to seal the one or more second fluid passages (tank mount 121 is used to seal the tank and send fluids through fluid transfer opening 167 and through the length of the shaft to the flexible tubing 13 and then on to sample containers 19 – Figs. 4-5 and column 6 lines 60-65). It would be advantageous to use plug inside in the tube to create an aseptic environment in the tube and is also less likely to be displaced during transport.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cap 69 on the multifunctional container, as taught by Andrews, with the plug, taught by . 
Claims 17-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Beal et al (WO8600704A1 published 01/30/1986; hereinafter Beal).
Regarding claim 17, Andrews teaches method to manufacture a reagent pack with integrated waste reservoir to be used in a sample analyzer (“to be used in a sample analyzer” is interpreted as intended use recitation; therefore the step “a sample analyzer” is deemed unclaimed), the method comprising: 
providing a first reservoir having a continuous rigid wall (rigid outer container 51 – Fig. 13) that defines an inner space (rigid outer container 51 has inner space – Fig. 13) and is provided with a first opening of a given size formed in said rigid wall (rigid outer container 51 has an opening cover by cap 58 – Fig. 13); 
providing a second reservoir having a continuous flexible wall (flexible insert 52 – Fig. 13) that defines a variable inner space (flexible insert 52 has a variable volume – Fig. 13) and is provided with one or more second openings formed in said flexible wall (flexible insert 52 has an opening formed around pipe 54 – Fig. 13); 
inserting the folded second reservoir into the first reservoir to its full extent through the first opening (These separate inner compartments would have to be inserted through the existing openings and held by specially constructed or converted caps – page 8 lines 4-7) (Andrews inherently teaches folded flexible inserts because the flexible inserts are larger than the opening and must be folded to be inserted into the rigid containers – Figs. 10-13); 5Response dated Monday, November 15, 2021U.S. Patent App. No. 16/309,665 Reply to Final Office Action of May 14, 2021Atty. Dkt. 7862-144644-US 
inserting a closure element air-tightly into the first opening (cap 58 with pipes 57 and 54 – Fig. 13) (), the closure element adapted to connect with a portion of the sample analyzer (“adapted to the inner space of the first reservoir is fluidly connected with an outlet of the sample analyzer via a first fluid passage of the closure element and the second reservoir is fluidly connected to an inlet of the sample analyzer via at least one second fluid passage of the closure element (the underlined limitation is interpreted as intended use and is not claimed as a part of the method. For prosecution, the limitation will be deemed to read on a closure element capable of preforming the functions in the underlined limitations) (Andrews teaches a cap 58 connected to pipe 54 leading to a flexible insert and pipe 57 leading to a rigid outer container 51 in Fig. 13; therefore, the cap 58 is considered to be capable of performing the limitation by connecting to an analyzer via pipe 54 and pipe 57); 
filling a given amount of buffer fluid through a first fluid passage of the closure element into the inner space between the rigid wall of said first reservoir and the flexible wall of said second reservoir (rigid outer container 41 is in direct contact with one of the stored substances and is filled and emptied through the opening 46 and Figure 13 illustrates a similar approach where a pipe 57 for feeding the other material to be stored into the rigid container 51 – page 9 lines 13-31) to lubricate both of said walls to facilitate a first filling (it is well known in the art that water is capable of lubricating surfaces; therefore, it is obvious that adding water to the space between the flexible insert and the rigid outer container will lubricate the flexible insert and rigid outer container) of the second reservoir after placement within the first reservoir (“to facilitate a first filling” is interpreted as intended use recitation; therefore the step “a first filling of the second reservoir” is deemed unclaimed); 

sealing the closure element after filling up the second reservoir (flexible insert or bag in the rigid outer container can be filled and the openings to each compartment kept completely separate from another and a capped as illustrated in Figure 11 - page 8 lines 18-30); and 
mounting a threaded cap onto the first opening (caps are threaded and have screw connectors – page 6 line 31 – page 7 line 1 and Fig. 6), thereby providing the reagent pack ready for being used in a sample analyzer (the limitation “providing the reagent pack ready for being used in a sample analyzer” is interpreted as intended use recitation; therefore “a sample analyzer” is deemed unclaimed).
However, Andrew does not teach folding back said second reservoir to itself parallel to a longitudinal axis of said second reservoir through several consecutive folds, thereby obtaining a folded second reservoir with a dimension in a direction perpendicular to said longitudinal axis being commensurate to the size of the first opening.
Beal teaches a method using a flexible pouch wherein the method comprises folding back said second reservoir (pouch in Figs. 6A-D) to itself parallel to a longitudinal axis of said second reservoir through several consecutive folds (the pouch is folded back to itself multiple times in a direction parallel 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Andrews, with a step to fold the insert, taught by Beal, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Andrews and Beal teach placing flexible pouches into rigid outer containers.
Regarding claim 18, Andrews, modified by Beal, teaches the method according to claim 17.
However, Andrews, modified by Beal,  does not teach wherein providing said second reservoir includes providing said second reservoir having a plurality of compartments defining inner spaces separated from one another, individual ones of the plurality of compartments provided with a single opening, individual ones of said openings corresponding to a respective second opening of the at least one second opening of said second reservoir, wherein the individual ones of the single openings are in fluid communication with a respective fluid passage of the at least one second fluid passage formed in the closure element.
Andrews (Figs. 10-12) teaches multiple second reservoir includes providing said second reservoir having a plurality of compartments (separate bags 63 and 64 inside a rigid container – Fig. 11 and page 8 lines 21-24) defining inner spaces separated from one another, individual ones of the plurality of compartments provided with a single opening (each flexible insert or bag has a separate opening – Figs. 11-13), individual ones of said openings corresponding to a respective second opening of the at least one second opening of said second reservoir (the opening of pipe 60 outside of the cap 66 is the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Andrews as modified by Beal, with the multiple separate inserts, taught by Andrews, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Andrews teaches multiple embodiments of the same invention. 
Regarding claim 19, Andrews, modified by Beal, teaches the method according to claim 17. 
However, Andrews, modified by Beal, does not teach that the method further comprising forming the compartments of the second reservoir as separate reservoirs that are joined together with at least a portion of a wall forming each compartment connected to a portion of a wall forming another compartment.
Andrews (Figs. 1-3) teaches the separate reservoirs (compartments 7 and 8 – Figs. 1-3) with at least a portion of a wall forming each compartment (internal flexible membrane 6 – Figs. 1-3) connected to a portion of a wall forming another compartment (internal flexible membrane 6 forms compartments 7 and 8 and is connected to both compartments – Figs. 1-3). It would be advantageous to use an internal flexible membrane 6 in a bag to from multiple compartments in order to utilize the most space possible in the rigid outer container. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flexible inserts, as taught by Andrews as modified by Beal, with the internal flexible membrane 6, taught by Andrews (Figs. 1-3), forming a single bag with multiple compartment to gain the 
Regarding claim 25, Andrews, modified by Beal, teaches the method according to claim 17, wherein the closure element (cap 58 – Fig. 13) is adapted such that connection of the closure element to the portion of the sample analyzer (cap 58 is capable of being connected to a liquid management system – Fig. 13) (“such that connection of the closure element to the portion of the sample analyzer” is interpreted as intended use recitation; therefore, the limitation “the sample analyzer” is deemed as not claimed in the method step) simultaneously connects the inner space of the first reservoir with the waste outlet of the sample analyzer and the second reservoir to the inlets of the sample analyzer (cap 58 has pipes 54 and 57 that are capable of being simultaneously connected to an inlet and outlet, respectively, of a liquid management system – Fig. 13) (Andrew teaches the caps can have screw connectors 12 capable of connecting to a pump – page 7 line 1 and Fig. 6).
Regarding claim 26, Andrews, modified by Beal, teaches the method according to claim 18, wherein folding said second reservoir includes folding the plurality of compartments of the second reservoir together (Andrews, modified by Beal, teaches separate bags 63, 64, and flexible container 52 are folded; see Andrews Figs. 10, 11, 13 and Beal Fig. 6B) to obtain the folded second reservoir and wherein inserting the folded second reservoir includes inserting the plurality of compartments together into the first reservoir (Andrews, modified by Beal, teaches placing the folded flexible containers 52, 63, and 64 into a rigid outer container 51; see Andrews Figs. 10, 11, 13 and Beal Fig. 6D).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews, modified by Beal, as applied to claim 17 above, in view of Mlodzinski et al (US Pat No.7,931,859 published 04/26/2011; hereinafter Mlodzinski).
Regarding claim 20, Andrews, modified by Beal, teaches the method according to claim 17.

Mlodzinski (paragraph 13, Fig. 4A, and Fig. 4C) teaches a method to reduce bioburden of at least a fluid transport for vials or IV bags, with UV radiation, before fluid transfer operations. It would be advantageous to add a sterilization step before assembling the device to reduce the chances of contaminating the fluids in the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify method, as taught by Andrews as modified by Asai, with the sterilization method, taught by Mlodzinski, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Andrews, Beal, and Mlodzinski all teach flexible bags containing liquids.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews, modified by Beal, as applied to claim 17 above, and further in view of Malin.
Regarding claim 21, Andrews, modified by Beal, teaches the method according to claim 17.
However, Andrews, modified by Beal, does not teach that the second reservoir comprises fluid reagents to be used in assaying human or animal whole blood. 
Malin (abstract) teaches a reagent composition that serves as diluent medium for blood samples. The reagent is stored in a flexible collapsible container constructed from multilayered flexible material, preferably plastic. Malin also teaches that it would be advantageous to use a flexible container because it allows for economic long term storage of carbonate-containing reagents used for blood sample analysis (column 4 line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Andrews as modified by Beal, by storing diluents for blood samples, taught by Malin, to gain the additional function of being used assay whole blood. One of ordinary skill 
Response to Arguments
Point 1: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a liquid management system” “to lubricate the rigid wall and the flexible wall to facilitate sliding”) are intended use recitations and are not claimed in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s addition arguments with respect to the 102/103 rejections of the claim 1, 2, 3, 8, 9, 14, 17, 18, 24, and 26 have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.C.S./Examiner, Art Unit 1796           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797